Case 2:21-cv-00177-GZS Document 10 Filed 08/26/21 Page 1 of 1                    PageID #: 32




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 JEFFREY RIVARD,                             )
                                             )
                       Plaintiff,            )
                                             )
 v.                                          ) Docket no. 2:21-cv-00177-GZS
                                             )
 JANET MILLS, Governor of Maine, et al.,     )
                                             )
                                             )
                       Defendants.           )


                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on July 31, 2021, his Order

Granting Leave to Proceed In Forma Pauperis & Recommended Dismissal (ECF No. 8). No

objections have been filed. Thus, this Recommended Dismissal is hereby AFFIRMED.

       It is therefore ORDERED that:

       1. Plaintiff’s Complaint is hereby DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B).

       2. Plaintiff’s Request for Hearing Regarding Discovery Dispute (ECF No. 3) is hereby

          DENIED as MOOT.

SO ORDERED.

                                                  /s/ George Z. Singal
                                                  United States District Judge

Dated this 26th day of August, 2021.
